DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nadler et al., USPN 2018/0091497, discloses a method of limiting data usage for certified purposes by using functional encryption (0054, 0032), including receiving from a software publisher an application code and declared privacy information (0056, 0031), the declared privacy information specifies at least one declared usage for at least one data type (0043), analyzing the application's usage of data collected by the application, to identify an actual usage of the at least one data type by a function (0053), identifying when the actual usage is compliant with the at least one declared usage according to the analysis (0054). Nadler does not disclose in response to the identification, creating a pair of a public key and a master private key, creating a function private key for the function using the master private key, and sending the function private key to the software publisher to be used for operating the function on data which is encrypted using the public key. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to perform these missing limitations in the method of Nadler without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Cited References
Deacon, USPN 8,572,368, discloses a method of ensuring functions use a declared data type (column 6 lines 13-38), but as outlined above with respect to Nadler, does not disclose creating a function private key in the manner clamed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434